DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/8/22 has been accepted and entered. Accordingly, claims 1-9 are amended. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 5, the terms “low”, “high”, “higher” and “lower” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For example, driving assistance, which can have different “levels” can include, per table 1 (FIG. 5), target trajectory, feedback control of the steering angle, speed and acceleration. With respect to the claim 1 limitation “performing driving assistance responsive to the disturbance at a first level for the vehicle . . . performing driving assistance responsive to the disturbance at a second level for the vehicle for the vehicle . . . the second level is higher than the first level” is unclear since the metes and bounds of what is and is not required by the term “higher” is unclear, as “higher” is a relative term. Does a “higher” driving assistance level mean that a higher SAE defined level of autonomous driving (i.e., spec. ¶ 34) is provided? Merely different driving assistance? Less manual driver control? Any control that accounts for wind? Some other meaning? 
For example, with respect to target trajectory driving assistance levels, the specification indicates that although both following control from the target trajectory control unit 41 (i.e., table 1 “normal”) and following control from the target trajectory control unit 41 plus on offset (i.e. Table 1 “offset travel”) are both autonomous “driving assistance”, “offset travel has a higher assistance level” than normal. See Spec. ¶ 63.  However, in view of the plain ordinary meaning of “higher”, there does not appear to be a concrete meaning or correspondence between higher or lower and the various levels of “driving assistance”. This lack of clarity is compounded when considering that relatively low and high levels of “driving assistance” are defined across various categories including target trajectory, feedback control of the steering angle, speed and acceleration, such that high and low driving assistance can have different meanings in different categories. For example, in trajectory control, trajectory plus offset is higher; in steering feedback control, canceling a steering angle correction for an external force is “higher”; Spec. ¶¶ 65-67; in speed control braking force is applied automatically according to a “speed plan” which is considered to be a lower assistance level than “deceleration” where the speed of the vehicle is lowered by some amount compared to the speed plan (Spec. ¶ 68). Here it is unclear how a lower speed is characterized by the claim as a “higher” level of driving assistance given the plain ordinary meaning of higher driving assistance level, since higher driving assistance level is not provided with a limiting definition in the specification; in acceleration, similarly higher driving assistance level merely translates to slower acceleration (spec. ¶ 69). Furthermore, with respect to FIG. 5, although reliability between “low” and “middle” is higher at the middle reliability, no change takes place for the driving level assistance for vehicle speed and acceleration such that it is unclear how higher reliability translates to higher driving level assistance when applied across the various driving assistance categories. 
It is recommended to amend the claims to replace “high” “low”, “higher” “lower” etc. with the actual control changes implemented for each of the different drive assistance categories to clarify what is and is not required by the claim language.
In addition, claim 5 is rejected for an additional reason. Amended claim 5 now recites “lower an assistance level of the driving assistance from either the first level or the second level when the determined responsiveness is above a predetermined value”. However, FIG. 5 and 6 and corresponding descriptions only appear to include two assistance levels such that it is unclear how a first level (assuming the first level is the lower of the two assistance levels) could be lowered. In addition, in view of FIG. 6, taking acceleration as an example, for the two driver responsiveness levels that could be considered “above a predetermined value”, “hands-on without steering” and “hands on during steering”, acceleration is always “normal”, such that it is unclear how an increased responsiveness could result in a lowered driving assistance level. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 5 now recites “lower an assistance level of the driving assistance from either the first level or the second level when the determined responsiveness is above a predetermined value”. However, FIG. 5 and 6 and corresponding descriptions only appear to include two assistance levels such that it is unclear how a first level (assuming the first level is the lower of the two assistance levels) could be lowered. In addition, in view of FIG. 6, taking acceleration as an example, for the two driver responsiveness levels that could be considered “above a predetermined value”, “hands-on without steering” and “hands on during steering”, acceleration is always “normal”, such that it is unclear how an increased responsiveness could result in a lowered driving assistance level. In addition, this concept does not appear in the originally filed application and constitutes new matter. 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Amended claim 5 now recites “lower an assistance level of the driving assistance from either the first level or the second level when the determined responsiveness is above a predetermined value”. However, FIG. 5 and 6 and corresponding descriptions only appear to include two assistance levels such that it is unclear how a first level (assuming the first level is the lower of the two assistance levels) could be lowered. In addition, in view of FIG. 6, taking acceleration as an example, for the two driver responsiveness levels that could be considered “above a predetermined value”, “hands-on without steering” and “hands on during steering”, acceleration is always “normal”, such that it is unclear how an increased responsiveness could result in a lowered driving assistance level. Accordingly, a PHOSITA at the time of effective filing would not be able to make or use the claimed invention given the guidance in the specification. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-9 35 U.S.C. § 101 has been withdrawn as a result of the amendment. 

Claim Interpretation and Contingent Limitations
Claims 1 and 5 contain conditional limitations:
claim 1: 
(1) “performing driving assistance responsive to the disturbance at a first level for the vehicle when the calculated reliability is low; and 
performing driving assistance responsive to the disturbance at a second level for the vehicle when the calculated reliability is high”

Claim 5:
(2) “lower an assistance level of the driving assistance from either the first level or the second level when the determined responsiveness is above a predetermined value”

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, both the specification and Keisuke disclose a structure (i.e., “at least one memory coupled to the at least one processor”, claim 1) which are capable of carrying out the functional limitations (1)-(2). 
In addition, limitations (1)-(2) recited in claims 1 and 5 respectively, recite computer process steps (“execute steps comprising” claim 1) carried out by a computing device require a first step if a first condition happens and a second step if a second condition happens. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (1)-(2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require either “performing driving assistance responsive to the disturbance at a first level for the vehicle” or “performing driving assistance responsive to the disturbance at a second level for the vehicle” since neither of the conditional limitations are actually required to occur (i.e., claim 1 “when the calculated reliability is low; when the calculated reliability is high” rather than, for example, the claim requiring that the calculated reliability is determined to be either high or low). In addition, Applicant states in the amendment (Amend. 13-14) that the calculated reliability is shown in Fig. 5. FIG. 5 shows that the reliability does not have to be either low or high (i.e., “wandering reliability”, “middle”) such that neither step is required to occur. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0197837 to Grubwinkler et al. (Grubwinkler) in view of Japanese Patent Publication JP 2018-154304 to Keisuki et al. (Keisuki)(translation previously provided) and further in view of U.S. Patent Application Publication No. 2018/0162400 to Abdar et al. (Abdar). 
With respect to claim 1, as best understood in view of the 112(a) and 112(b) rejections above, Grubwinkler discloses a vehicle controller (i.e., vehicle 50, FIG. 2) comprising at least one processor and at least one memory coupled to the at least one processor, the at least one memory including at least one program (¶ 51 “computer unit for calculating an effective wind speed . . . computer unit may be arranged in the motor vehicle or in the backend”; claim 16 “processor”) configured to cause the at least one processor to execute steps comprising: 
estimating a disturbance acting on a vehicle; 
(FIG. 1, 30 estimate effective wind speed; ¶ 33 “calculate air resistance”; ¶ 36 “determined air resistance . . . determined wind speed”; ¶ 39 “crosswinds . . . strong crosswinds make constant counteractive steering necessary”); 
calculating a reliability of the estimated disturbance;
(¶ 36 “a quality of the determined air resistance or of the determined effective wind speed is therefore additionally determined on the basis of the data that are used. The quality in this case indicates how reliable the determined value is”; 31, FIG. 1; claim 7 “a quality of the determined air resistance or of the determined effective wind speed on the basis of the data used”; ¶ 60 “wind speeds may be checked for plausibility on the basis of weather data 43 received from a weather service”; ¶¶ 56-58)
performing driving assistance responsive to the disturbance at a first level for the vehicle when the calculated reliability is low; 
(¶ 46 “occurrences of crosswinds . . . made available . . . for the parameterization of a lane keep assist system or for consideration when planning the lane of autonomous or partly autonomous vehicles”; ¶ 52 “information about wind speeds and in particular also about crosswinds may be made available to driver assistance systems”; ¶ 62 “In the networked vehicles 50, the information thus received about wind speeds along the route may be used for various functions. Examples of functions include driver assistance systems, lane keep assistants”)
(i.e., when reliability is low, the driving assistance responsive to the disturbance is zero ¶ 35 “the quality of the determined wind speed is reduced and possibly marked as not valid”). 
Grubwinkler fails to explicitly disclose “performing driving assistance responsive to the disturbance at a second level for the vehicle when the calculated reliability is high, wherein, the second level is higher than the first level, wherein the driving assistance includes vehicle speed control and vehicle acceleration control”. 
However, Grubwinkler at least suggests performing driving assistance responsive to the disturbance at a second level for the vehicle when the calculated reliability is high, wherein the second level is higher than the first level since when the reliability since calculated low reliability disturbances estimates are discarded and therefore not used for ADAS applications (i.e., ¶ 35 “the quality of the determined wind speed is reduced and possibly marked as not valid”) while calculated high reliability disturbance estimates are used to provide driving assistance responsive to the disturbance (¶ 46 “occurrences of crosswinds . . . made available . . . for the parameterization of a lane keep assist system or for consideration when planning the lane of autonomous or partly autonomous vehicles”; ¶ 52 “information about wind speeds and in particular also about crosswinds may be made available to driver assistance systems”; ¶ 62 “In the networked vehicles 50, the information thus received about wind speeds along the route may be used for various functions. Examples of functions include driver assistance systems, lane keep assistants”).  
Keisuke is from the same field of endeavor, since Keisuke also discloses a vehicle controller comprising: at least one processor (FIG. 1); and  at least one memory coupled to the at least one processor, the at least one memory including at least one program (FIG. 1) configured to cause the at least one processor to execute: first processing of estimating disturbance acting on a vehicle; and 
(¶ 8 “A disturbance prediction unit that predicts the disturbance applied to the own vehicle”; ¶29 “determines the state of the disturbance occurring in front of the own vehicle”; ¶ 30 “the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶ 44 “disturbance such as crosswind”; ¶¶ 46 “disturbance prediction unit 103 determines the state of disturbance in front of the own vehicle due to crosswinds, 52, 63)
second processing of performing driving assistance responsive to the disturbance, 
(¶26 “control is performed for disturbances that are expected to be applied at a predetermined forward position when the own vehicle is automatically driven following a target path. The gain is adjusted in advance”; ¶ 31 “the running condition of the own vehicle is adjusted in advance in preparation for the disturbance that will be applied to the own vehicle in the future, and the influence when the disturbance is actually applied to the own vehicle is mitigated to maintain stable and smooth running”; ¶39; ¶ 44 “the disturbance such as crosswind or cross slope (cant) of the road surface. It compensates for the deviation that occurs between them, and prevents the own vehicle from traveling at an offset with respect to the target route”; ¶ 48, 63), wherein Keisuke further discloses 
performing driving assistance responsive to the disturbance at a first level for the vehicle when the calculated reliability is low and performing driving assistance responsive to the disturbance at a second level for the vehicle when the calculated reliability is high, wherein, the second level is higher than the first level
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”)
(¶72 “When the lateral position fluctuation amount is less than the threshold value1, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶¶ 75, 77). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to for the system of Grubwinkler to perform driving assistance at a higher level when reliability of the disturbance data is high and perform driving assistance at a relatively lower level when reliability of the disturbance data is low, as taught by Keisuke, since driving assistance such as changing the steering to compensate for a disturbance gain should only be used when the system can be relatively certain that the disturbance data is reliable, otherwise, the vehicle will be controlled in a manner that causes discomfort and irregularity to the driver (Keisuke, ¶¶ 80-83 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . .As a result, it is possible to mitigate the influence when a disturbance is actually applied to the own vehicle and maintain stable and smooth running, and it is possible to give the driver a comfortable driving feeling”; abstract “traveling state of the own vehicle is adjusted in advance in preparation for the disturbance applied to the vehicle, and the influence when the disturbance is actually applied to the own vehicle is mitigated so that stable and smooth running can be maintained”).
Grubwinkler in view of Keisuke fail to explicitly disclose “wherein the driving assistance includes vehicle speed control and vehicle acceleration control”. 
Adar, from the same field of endeavor, also discloses estimating a disturbance acting on a vehicle and performing driving assistance responsive to the disturbance wherein the driving assistance includes vehicle speed control and vehicle acceleration control
(FIG. 5C, 508 “wind effect determination component”, 510 “corrective action determination component”)
(¶ 55 “In an example of implementing the corrective action, a speed and/or acceleration at which the motor vehicle is travelling may be modified (e.g., increased, decreased, etc.) based upon the wind effect. For example, the speed may be increased and/or decreased from a first speed to a second speed (e.g., if the motor vehicle is determined to be likely perform better (e.g., in terms of stability, safety, efficiency, etc.) in the wind at the second speed)”)
(¶ 65 “FIG. 5C illustrates a third scenario where the motor vehicle 100 may be controlled based upon wind 502. The initial interface 504 (e.g., on a dashboard, windshield, etc. of the motor vehicle 100) may display a status of one or more components of the motor vehicle 100, such as, for example, an indication that a speed of the motor vehicle 100 is 25 miles per hour (mph). The wind effect determination component 508 may use the first wind measurement from the wind sensor 160 and/or the second wind measurement from the server 104 to determine the wind effect, and the corrective action determination component 510 may use the wind effect to determine the corrective action, which may be provided to one or more components of the motor vehicle 100 for implementation. For example, as the updated interface 512 may indicate, the speed may be changed from a first speed (e.g., 25 mph) to a second speed (e.g., 23 mph). It may be appreciated that in some embodiments, alternatively and/or additionally to modifying speed, acceleration, revolutions per minute (rpm), and/or other characteristics of the motor vehicle 100 may be modified. For example, when wind measurements indicate that wind is blowing to a rear end of the motor vehicle 100, an rpm of the motor vehicle may be decreased.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the driving assistance responsive to a disturbance disclosed in Grubwinkler in view of Keisuke to further include velocity and acceleration, as taught by Adar in order to utilize the full ADAS capabilities of the vehicle to respond with corrective action to compensate for the disturbance, i.e., to improve vehicle control and improve performance (i.e., Adas ¶¶ 55, 65). In addition, the combination is further obvious since Grubwinkler at suggests any ADAS function can be used to compensate for a detected disturbance (i.e., Grubwinkler ¶ 62 “In the networked vehicles 50, the information thus received about wind speeds along the route may be used for various functions. Examples of functions include driver assistance systems, lane keep assistants”). 

With respect to claim 2, Grubwinkler in view of Keisuke and further in view of Abdar disclose disturbance acting on the vehicle includes a lateral wind received by the vehicle and wherein the driving assistance includes lateral driving assistance acting on lateral motion of the vehicle and longitudinal driving assistance acting on longitudinal motion of the vehicle, and 
(Keisuke, ¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
(Grubwinkler ¶¶ 39-42, 46, 57-59, claim 4)
(Abdar, FIG. 4, 408-412, 508, FIG. 5C, FIG. 6C wind magnitude, wind direction, ¶¶ 48, 51, 55. 65, 69-70)
(Grubwinkler i.e., when reliability is low, the driving assistance responsive to the disturbance is zero ¶ 35 “the quality of the determined wind speed is reduced and possibly marked as not valid”). 
(Grubwinkler ¶ 46 “occurrences of crosswinds . . . made available . . . for the parameterization of a lane keep assist system or for consideration when planning the lane of autonomous or partly autonomous vehicles”; ¶ 52 “information about wind speeds and in particular also about crosswinds may be made available to driver assistance systems”; ¶ 62 “In the networked vehicles 50, the information thus received about wind speeds along the route may be used for various functions. Examples of functions include driver assistance systems, lane keep assistants”)
(Keisuke (as modified by Abdar above for longitudinal driving assistance, Keisuke discloses lateral driving assistance) ¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(Keisuke ¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(Keisuke ¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
(Keisuke ¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(Keisuke ¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”)
(Keisuke ¶72 “When the lateral position fluctuation amount is less than the threshold value2, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶ 75)

With respect to claim 3, Grubwinkler in view of Keisuke and further in view of Abdar disclose wherein the disturbance acting on the vehicle includes a lateral wind received by the vehicle, and 
(Keisuke, ¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
(Grubwinkler ¶¶ 39-42, 46, 57-59, claim 4)
(Abdar, FIG. 4, 408-412, 508, FIG. 5C, FIG. 6C wind magnitude, wind direction, ¶¶ 48, 51, 55. 65, 69-70)
wherein the driving assistance includes longitudinal driving assistance acting on at least longitudinal motion of the vehicle.
(Abdar, FIG. 5C, 508 “wind effect determination component”, 510 “corrective action determination component”)
(Abdar, ¶ 55 “In an example of implementing the corrective action, a speed and/or acceleration at which the motor vehicle is travelling may be modified (e.g., increased, decreased, etc.) based upon the wind effect. For example, the speed may be increased and/or decreased from a first speed to a second speed (e.g., if the motor vehicle is determined to be likely perform better (e.g., in terms of stability, safety, efficiency, etc.) in the wind at the second speed)”)
(Abdar, ¶ 65 “FIG. 5C illustrates a third scenario where the motor vehicle 100 may be controlled based upon wind 502. The initial interface 504 (e.g., on a dashboard, windshield, etc. of the motor vehicle 100) may display a status of one or more components of the motor vehicle 100, such as, for example, an indication that a speed of the motor vehicle 100 is 25 miles per hour (mph). The wind effect determination component 508 may use the first wind measurement from the wind sensor 160 and/or the second wind measurement from the server 104 to determine the wind effect, and the corrective action determination component 510 may use the wind effect to determine the corrective action, which may be provided to one or more components of the motor vehicle 100 for implementation. For example, as the updated interface 512 may indicate, the speed may be changed from a first speed (e.g., 25 mph) to a second speed (e.g., 23 mph). It may be appreciated that in some embodiments, alternatively and/or additionally to modifying speed, acceleration, revolutions per minute (rpm), and/or other characteristics of the motor vehicle 100 may be modified. For example, when wind measurements indicate that wind is blowing to a rear end of the motor vehicle 100, an rpm of the motor vehicle may be decreased.”)

With respect to claim 4, Grubwinkler in view of Keisuke and further in view of Abdar disclose wherein the disturbance acting on the vehicle includes a lateral wind received by the vehicle, and 
(Keisuke, ¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81; ¶ 8 “A disturbance prediction unit that predicts the disturbance applied to the own vehicle”; ¶29 “determines the state of the disturbance occurring in front of the own vehicle”; ¶ 30 “the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶ 44 “disturbance such as crosswind”; ¶¶ 46 “disturbance prediction unit 103 determines the state of disturbance in front of the own vehicle due to crosswinds, 52, 63)) 
(Grubwinkler ¶¶ 39-42, 46, 57-59, claim 4)
(Abdar, FIG. 4, 408-412, 508, FIG. 5C, FIG. 6C wind magnitude, wind direction, ¶¶ 48, 51, 55. 65, 69-70)
wherein the driving assistance includes lateral driving assistance acting on at least lateral motion of the vehicle, and 
(¶26 “control is performed for disturbances that are expected to be applied at a predetermined forward position when the own vehicle is automatically driven following a target path. The gain is adjusted in advance”; ¶ 31 “the running condition of the own vehicle is adjusted in advance in preparation for the disturbance that will be applied to the own vehicle in the future, and the influence when the disturbance is actually applied to the own vehicle is mitigated to maintain stable and smooth running”; ¶39; ¶ 44 “the disturbance such as crosswind or cross slope (cant) of the road surface. It compensates for the deviation that occurs between them, and prevents the own vehicle from traveling at an offset with respect to the target route”; ¶ 48, 63).  

With respect to claim 5, Grubwinkler in view of Keisuke and further in view of Abdar disclose wherein the at least one program is configured to cause the at least one processor to execute steps further comprising: 
determining a responsiveness of a driver to a steering operation, and 
lower an assistance level of the driving assistance from either the first level or the second level when the determined responsiveness is above a predetermined value.  
	(Keisuke, ¶ 27 “when the driving support control including automatic driving is suspended by the
driver's operation, the current driving state is notified to the driver”)
	(Keisuke, ¶ 62 “Then, as shown in the following equation (7), the target for making the actual steering angle αr match the target steering angle αref by adding up these steering torques Tp, Td, and Ti
and controlling the feedback based on the steering angle deviation Δα. The steering torque
Tfb is calculated. This target steering torque Tfb is output to the steering control device 70 and executed as current control of the electric power steering motor. If there is no override by the steering wheel operation of the driver, the proportional gain Kp optimally set in advance by experiments, simulations, etc. , The differential gain Kd, and the integrated gain Ki control the drive current of the electric power steering motor by PID control. Tfb = Tp + Ti + Td = Kp ・ Δα ＋ Kd ・ dΔα / dt + Ki ・ ∫Δαdt… (7)”; wherein the system allows for driver override, which is a driver response to the steering operation, wherein if the driver responds with an override, the assistance level is zero since automatic driving is suspended by the driver)
	
With respect to claim 6, Grubwinkler in view of Keisuke and further in view of Abdar disclose 
wherein the at least one program is configured to cause the at least one processor to executesteps further comprising 
recognizing a preceding vehicle traveling ahead of the vehicle, and 
wherein estimating the disturbance acting on the vehicle includes estimating the lateral wind received by the vehicle from behavior of the recognized preceding vehicle.  
(Keisuke ¶ 2 “the preceding vehicle in front of the own vehicle are detected by a camera, radar, etc.,”; ¶ 10 “the behavior change of the preceding vehicle due to the disturbance Explanatory diagram showing the lateral position fluctuation amount of the preceding vehicle in Fig. 3”; ¶ 30 “As other vehicles in front of the own vehicle, the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶¶ 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
(Keisuke ¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)

With respect to claim 7, Grubwinkler in view of Keisuke and further in view of Abdar disclose wherein the at least one programis configured to cause the at least one processor to execute steps further comprising 
acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling, and 
(Grubwinkler, ¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed . . . These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified”; 30, FIG. 1 “estimate effective wind speed”; backend 40 retrieves infrastructure information, Fig. 1; ¶¶ 11 “infrastructure data”; 22, 33, 49, claim 5)
wherein calculating the reliability of the estimated disturbance includes calculating based on the acquired infrastructure information.  
(Grubwinkler FIG. 1, 31 “quality of effective windspeed” which receives infrastructure data from backend 40; claim 7 “a quality of the determined air resistance or of the determined effective wind speed on the basis of the data used”; 36 “The quality in this case indicates how reliable the determined value is”; ¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed”; 30, FIG. 1 “estimate effective wind speed”; ¶ 43 “These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified. In addition, the evaluation of the wind speeds may also serve as a basis for a forecast of future wind speeds”; ¶ 57 “Depending on the quality of the output data and driving resistances 21, the estimate of the effective wind speed 30 also has a certain quality 31”; 58 “ values thus determined regarding the effective wind speed and the quality of the determined value, as well as any crosswinds that may have been detected”; 60 “Average values and most probable values may in particular be determined, and forecasts for future wind speeds may be made. The evaluated wind speeds may be checked for plausibility on the basis of weather data 43 received from a weather service. The wind speeds thus determined and checked for plausibility (effective wind and crosswind) are then entered in a digital map 44 and may thus be assigned to a road network”). 

With respect to claim 8, Grubwinkler in view of Keisuke and further in view of Abdar disclose the at least one program is configured to cause the at least one processor to execute steps further comprising 
recognizing a location where the vehicle is traveling, and 
(Grubwinkler ¶ 38 “the effective wind speed (on the road) acting on a motor vehicle is determined based on location. That is to say, the effective wind speed at a particular location is determined. Since the method may be carried out continuously while driving, it is possible to determine the wind speed and its changes along a route being traveled. In this case, that influence of the wind speed that is relevant to the energy consumption forecast is determined”; 
wherein calculating the reliability of the estimated disturbance includes calculating based on the recognized location.  
(Grubwinkler ¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed. These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified”; ¶¶ 44, 46, 59-61, 33 “quality of the estimate value”; 39, 58). 

With respect to claim 9, Grubwinkler in view of Keisuke and further in view of Abdar disclose wherein the at least one program is configured to cause the at least one processor to execute steps further comprising 
acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling; and 
wherein estimating the disturbance acting on the vehicle includes estimating the lateral wind received by the vehicle from the acquired infrastructure information.   
 (Grubwinkler ¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed”; 30, FIG. 1 “estimate effective wind speed”; ¶ 43 “These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified. In addition, the evaluation of the wind speeds may also serve as a basis for a forecast of future wind speeds”) (¶ 43 “average values or most probable values may additionally be checked for plausibility using data from weather services”; ¶ 57 “Depending on the quality of the output data and driving resistances 21, the estimate of the effective wind speed 30 also has a certain quality 31”; 58 “ values thus determined regarding the effective wind speed and the quality of the determined value, as well as any crosswinds that may have been detected”; 60 “Average values and most probable values may in particular be determined, and forecasts for future wind speeds may be made. The evaluated wind speeds may be checked for plausibility on the basis of weather data 43 received from a weather service. The wind speeds thus determined and checked for plausibility (effective wind and crosswind) are then entered in a digital map 44 and may thus be assigned to a road network”)
(Keisuke, ¶18 “navigation satellites such as GPS satellites is received, and the self-position of the own vehicle is set to a three-dimensional absolute position based on the received signal”; ¶ 11 positioning device 20; ¶ 12 “the position information of the own vehicle positioned by the positioning device 20, the map information from the map information processing device 30, and the like”). 

Previously cited prior art
U.S. Patent Application Publication No. 20160052513 to Ishiba et al. (Ishiba) is cited to disclose the limitations of claim 8:
Ishiba, from the same field of endeavor, discloses recognizing a location where the vehicle is traveling (i.e., a wind occurrence region; S11, S12, FIG. 2; s111 detect traveling position (GPS) s112, position of wind occurrence region, s113 calculate crosswind predicted position and strength of wind”, FIG. 3) and correcting reliability of a wind estimate (s113, FIG. 3; ¶ 48 “Besides the information on the road shape, the information relating to the airflow (crosswind) predicted for each region is the information included in the travel map 8. For example, a region where there is no airflow such as in a tunnel is recorded as a windless region in the travel map 8. In addition, a region where a strong crosswind occurs such as on a bridge outside the tunnel, on an elevated road, or on the street with tall-building is recorded as a wind occurrence region in the travel map 8. The information on the airflow for each of these regions may be a statistical value in association with the season, the month, and the day in a year and in association with the time slot in a day.”; 55 “then the vehicle enters the wind occurrence region such as on a bridge outside the tunnel from the windless region such as in the tunnel and when the vehicle enters the windless region such as in the tunnel from the wind occurrence region such as on the bridge outside the tunnel (S116). The calculation apparatus 1 selects the aerodynamic devices 6A to 6N based on the estimated maximum yaw rate, and operates the selected aerodynamic devices 6A to 6N according to the travelling point of the vehicle (S117).”; 60-61 “he calculation apparatus 1 predicts the aerodynamic force in the transient crosswind area for each of the aerodynamic devices 6A to 6N using the steady map and the unsteady map recorded in the travel map 8”; 77 “it is possible to cope with the disturbance in the unsteady state that is generated in a case where the vehicle 200 moves from the region where there is the strong crosswind such as on the bridge to the region where there is no crosswind such as in the tunnel.”; 11 “control unit predicts the disturbance in the unsteady state and controls the travel assistance unit in response to the predicted disturbance in the unsteady state. For this reason, for example, before the vehicle moves from the region where there is no crosswind such as in the tunnel to the region where there is the crosswind such as outside the tunnel, it is possible to predict the sudden change of the disturbance caused by the airflow”; FIG. 5 including predicting crosswind in a future area 1152, followed by using location data to correct reliability of crosswind estimate 1153-1154; ¶¶ 48, 54, 59). 
Ishiba discloses improving the accuracy of future crosswind strength impacting the vehicle so the vehicle can take remedial actions to stabilize control of the vehicle (i.e., Ishiba, ¶ 7 “control the travel assistance unit in response to a disturbance to the behavior of the vehicle caused by an airflow around the vehicle, the control unit controls the travel assistance unit by an amount of operation that varies in response to the disturbance. With this reason, therefore, for example, even in a case where the vehicle moves from a region where there is no crosswind such as in a tunnel to a region where there is a crosswind such as outside the tunnel, and then, the strength of the airflow around the vehicle suddenly and largely changes, and thus, the disturbance of the force in the lateral direction of the vehicle or the yawing moment suddenly and largely changes, it is possible to appropriately cope with such a disturbance in an unsteady state, compared to in the control by a constant amount of operation in the system in the related art. Therefore, it is possible to improve the accuracy of control for stabilizing the behavior of the vehicle.”; ¶9 “even in a case where the vehicle moves from a region where there is no crosswind such as in a tunnel to a region where there is a crosswind such as outside the tunnel, and then, the strength of the airflow around the vehicle suddenly and largely changes, and thus, the disturbance of the force in the lateral direction of the vehicle or the yawing moment suddenly and largely changes, the travel assistance unit is controlled in response to such a transient disturbance in an unsteady state. Therefore, it is possible to improve the accuracy of control for stabilizing the behavior of the vehicle”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”. 
        2 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”.